United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   August 6, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                             No. 05-21002
                           Summary Calendar


UNITED STATES OF AMERICA

                                     Plaintiff-Appellee,

versus

DAVID WAYNE CAMPBELL

                                     Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. 4:03-CR-453-2
                      USDC No. 4:03-CR-453-1
                       --------------------

Before REAVLEY, DENNIS and PRADO, Circuit Judges.

PER CURIAM:*

     The attorney appointed to represent David Wayne Campbell has

moved for leave to withdraw and has filed a brief in accordance

with Anders v. California, 386 U.S. 738 (1967).

     According to the Bureau of Prisons (BOP), Campbell was

released from prison on March 28, 2006.       To date, Campbell has

not reported for supervised release and his whereabouts are

unknown.   Although appellate counsel does not address Campbell’s

fugitive status, “[i]t is well settled that where a defendant


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-21002
                                -2-

becomes a fugitive from justice during the pendency of his

appeal, the appellate court has the authority to dismiss the

appeal.”   United States v. DeValle, 894 F.2d 133, 135 (5th Cir.

1990).   Campbell became a fugitive during the pendency of this

appeal, and the record reveals that his fugitive status remains

ongoing.   Accordingly, Campbell’s appeal is DISMISSED.   See

Ortega-Rodriguez v. United States, 507 U.S. 234, 239-42 (1993);

see also United States v. Delagarza-Villarreal, 141 F.3d 133,

136-38 (5th Cir. 1997).   Counsel’s motion for leave to withdraw

pursuant to Anders is DENIED AS MOOT.